UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


MUHAMMAD AHMAD ABDALLAH                      :
AL-ANSI,                                     :
                                             :
                       Petitioner,           :
                                             :
                v.                           :      Civil Action No. 08-1923 (GK)
                                             :
BARACK H. OBAMA, et al.,                     :
                                             :
                       Respondents.          :

                                            ORDER

        Upon consideration of Respondents’ Motion to Amend the Court’s Scheduling Order, the

Petitioner’s Opposition, and the Respondents’ Reply, it is this 7th day of December, 2010, hereby

        ORDERED, that the Respondents’ Motion to Amend the Court’s Scheduling Order is

granted in part; and it is further

        ORDERED, that Respondents shall have up to and including December 10, 2010, to certify

compliance with their exculpatory production requirements; and it is further

        ORDERED, that Respondents shall submit additional inculpatory material they intend to

use in their motion for judgment on the record and at the merits hearing by December 22, 2010; and

it is further

        ORDERED, that Respondents shall file their Motion for Judgment on the Record on or

before January 7, 2010; and it is further
       ORDERED, that the parties shall have a telephonic status conference call on December 9,

2010 at 4:00 p.m.


                                           /s/
                                           Gladys Kessler
                                           United States District Judge


Copies via ECF to all counsel of record




                                             -2-